Exhibit 10.13

 

KEY EMPLOYEE AGREEMENT

 

This KEY EMPLOYEE AGREEMENT (the “Agreement”) is made and entered into as of the
8th day of October, 2002, by and between ValueClick, Inc. a Delaware corporation
(the “Company” or “ValueClick”) and Scott Ray (“Executive”).

 

WHEREAS, the Company is a global Internet advertising network enabling
advertisers to take advantage of the Internet to sell their products and
increase brand awareness;

 

WHEREAS, Executive possesses unique technical and operational skills which are
valuable to the business and financial prospects of the Company;

 

WHEREAS, in light of the foregoing, the Company desires to employ Executive as
General Manager, Mediaplex and Adware divisions and Executive desires to accept
such employment;

 

NOW THEREFORE, in consideration of the mutual promises contained herein, Company
and Executive agree as follows:

 

I.    Description of Employment Position and Responsibilities.    You will serve
in the position of General Manager, Mediaplex and Adware divisions. By executing
this offer letter, you agree to assume and discharge such duties and
responsibilities as are commensurate with this position and such other duties
and responsibilities that are assigned to you from time to time by the Company’s
Chief Executive Officer. During the term of your employment, you shall devote
your full time, skill and attention to your duties and responsibilities and
shall perform them faithfully, diligently and competently. In addition, you
shall comply with and be bound by the operating policies, procedures and
practices of the Company in effect from time to time during your employment. To
the fullest extent permitted by Delaware law, Company shall indemnify and defend
Executive from all costs, expenses and losses whether direct or indirect,
including consequential damages and attorney’s fees, incurred or sustained by
Executive in consequence of the lawful discharge of his duties on Company’s
behalf.

 

II.    Employment Considerations.

 

2.1    At-Will Employment. You acknowledge that your employment with the Company
is for an unspecified duration that constitutes at-will employment, and that
either you or the Company can terminate this relationship at any time, with or
without Cause (as defined below) and without notice.

 

III.   Compensation.

 

3.1    Base Salary. In consideration of your services, to be effective on your
start date (TBD but no later than November 11, 2002), you will be paid an annual
base salary of $235,000 (Two Hundred Thirty Five Thousand Dollars and no Cents),
payable no less frequently than on a monthly basis in accordance with the
Company’s standard payroll practices (“Standard Payment Schedule”). Your base
salary, in conjunction with your performance evaluation, is normally reviewed
annually by the Company’s Chief Executive Officer.

 

3.2    Incentive Compensation. In addition to your base salary, you will be
entitled to participate in an incentive compensation plan with the opportunity
to receive an annual bonus of $100,000 (One Hundred Thousand Dollars and no
Cents) paid quarterly upon the achievement of certain milestones as established
by the Company’s Chief Executive Office and ratified by the Company’s Board of
Directors or the Compensation Committee of the Board.

 

--------------------------------------------------------------------------------


 

IV.    Additional Benefits.

 

4.1    Health Insurance/Vacation/Benefit Plans. You will be entitled to receive
the standard employee benefits made available by the Company to its employees to
the full extent of your eligibility therefore. You shall be entitled to three
(3) weeks of paid vacation per year, the terms and conditions of your vacation
benefits shall be in accordance with the Company’s vacation policy in effect at
that time. During your employment, you shall be permitted, to the extent
eligible, to participate in any group medical, dental, life insurance and
disability insurance plans, or similar benefit plan of the Company that is
available to employees generally. Participation in any such plan shall be
consistent with your rate of compensation to the extent that compensation is a
determinative factor with respect to coverage under any such plan. The Company
also agrees to pay for your COBRA coverage until Executive is eligible for
coverage under the Company’s benefit plans.

 

4.2    Reimbursement of Expenses. The Company shall reimburse you for all
reasonable expenses actually incurred or paid by you in the performance of your
services on behalf of the Company, upon prior authorization and approval in
accordance with the Company’s expense reimbursement policy as from time to time
in effect.

 

4.3    Stock Options. Pursuant to Board approval, and under the terms and
conditions of the Company’s Stock Option Plan and Stock Option Agreement,
including the stock vesting provisions contained therein, you will be granted an
option to purchase 150,000 shares of common stock of the Company as set forth in
a Stock Option Agreement, which will be sent to you separately. In addition to
the options set out in your Stock Option Agreement, you may be granted an option
to purchase additional shares of common stock from time to time in the Company’s
discretion (the options in your Stock Option Agreement and any and all options
you may be granted in the future are collectively referred to herein as the
“Options”).

 

V.    Termination.

 

5.1    Voluntary Termination; Cause. At any time, if your employment is
terminated by the Company with Cause, or if you resign your employment
voluntarily, no compensation or other payments will be paid or provided to you
for periods following the date when such a termination of employment is
effective, provided that any rights you may have under the benefit plans of the
Company shall be determined under the provisions of those plans. If your
employment terminates as a result of your death or disability, no compensation
or payments will be made to you other than those to which you may otherwise be
entitled under the benefit plans of the Company.

 

VI.   Change of Control Benefits.

 

6.1    Change of Control Compensation. In the event there should occur a Change
of Control (as defined below), and (i) your employment by the Company terminates
for any reason other than for Cause or on account of your permanent disability
or death or (ii) there occurs a Constructive Termination, the Company will pay
to you as severance, in one lump sum amount (unless you indicate in writing to
the Company prior to the Company’s payment of your election to be paid in
installments over a specified period) an amount equal to six (6) months of your
annual base salary in effect immediately prior to the time of such termination.
Such amount will be paid by the Company as soon as administratively possible
following such termination, but in all events not later than fifteen (15) days
following the effective date of such termination. Such amounts paid will be
reduced by all applicable withholding taxes and other deductions required by law
and any additional amounts authorized by you to be withheld.

 

6.2    Other Change of Control Benefits. In addition to any amounts payable
under Section 6.1 above, upon the occurrence of a Change of Control and (i) your
employment by the Company terminates for any reason other than for Cause or on
account of your permanent disability or death or (ii) there occurs a
Constructive Termination, the vesting of fifty percent (50%) of the unvested
Options shall be immediately exercisable.

 

--------------------------------------------------------------------------------


 

6.3  Change in Control Definitions. For purposes of this Agreement:

 

(a) A “Change in Control” will be deemed to occur upon consummation of any one
of the following:

 

(i) a sale, lease or other disposition of all or any material portion of the
assets of the Company;

 

(ii) a merger, consolidation or other reorganization in which the Company is not
the surviving corporation and the stockholders of the Company immediately prior
to the merger, consolidation or other reorganization fail to possess direct or
indirect ownership of more than fifty percent (50%) of the voting power of the
securities of the surviving corporation (or if the surviving corporation is a
controlled affiliate of another Person, then the required beneficial ownership
will be determined with respect to the securities of that Person which controls
the surviving corporation and is not itself a controlled affiliate of any other
Person) immediately following such transaction;

 

(iii) a merger, consolidation or other reorganization in which the Company is
the surviving corporation and the stockholders of the Company immediately prior
to such merger, consolidation or other reorganization fail to possess direct or
indirect beneficial ownership of more than fifty percent (50%) of the securities
of the Company (or if the Company is a controlled affiliate of another Person,
then the required beneficial ownership will be determined with respect to the
securities of that Person which controls the Company and is not itself a
controlled affiliate of any other Person) immediately following such
transaction;

 

For purposes of Sections 6.3(a)(ii) and 6.3(a)(iii) above, any Person who
acquired securities of the Company prior to the occurrence of the specified
transaction in contemplation of such transaction and who immediately after such
transaction possesses direct or indirect beneficial ownership of at least ten
percent (10%) of the securities of the Company or the surviving corporation, as
appropriate (or if the Company or the surviving corporation is a controlled
affiliate, then of the appropriate Person as determined above), will not be
included in the group of stockholders of the Company immediately prior to such
transaction.

 

(b) A “Constructive Termination” means any of the following occurring after a
Change in Control:

 

(i) a reduction, without your written consent, in your then current annual base
salary;

 

(c) “Cause” means (i) a final conviction of a felony or a crime involving moral
turpitude causing material harm to the standing and reputation of the Company;
(ii) refusal to comply with reasonable directives of the Company’s Board of
Directors; (iii) negligence or reckless or willful misconduct in the performance
of Executive’s duties; (iv) failure to perform, or continuing neglect in the
performance of Executive’s duties; (v) misconduct which has materially adverse
effect upon the Company’s business or reputation; (vi) violation of the Company
policies, including, without limitation, the Company’s policies on equal
employment opportunity and prohibition of unlawful harassment.

 

(d) “Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other legal entity
including any governmental entity.

 

VII.    Assumption.    Prior to or upon consummation of the Change in Control,
the Company shall obtain the assumption of this offer letter by the surviving
corporation of any merger, consolidation or other reorganization (if such
surviving corporation is not the Company) and the ultimate parent of the Person
engaging in the transaction or transactions constituting a Change in Control.

 

VIII.    Intellectual Property Rights/Confidential Information.    You agree
that the Company is the owner of valuable trade secrets, client, vendor,
customer and contractor lists and other confidential and proprietary
information. As such, you agree that your employment is contingent upon your
execution of,

 

--------------------------------------------------------------------------------


 

and delivery to, the Company of a Confidential Information and Invention
Assignment Agreement in the standard form utilized by the Company.

 

IX.    Non-Competition/Conflicting Employment.    You agree that, during the
term of your employment with the Company, you will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Company and/or its customers are now involved or
become involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to the Company.

 

X.   General Provisions.

 

10.1    Governing Law. This offer letter will be governed by the laws of the
State of California, applicable to agreements made and to be performed entirely
within such state.

 

10.2    Entire Agreement. This offer letter sets forth the entire agreement and
understanding between the Company and you relating your employment and
supersedes all prior verbal discussion and written agreements between us. Any
subsequent change or changes in your duties, salary or other compensation will
not affect the validity or scope of this agreement. Any change to the at-will
term of this agreement must be executed in writing and signed by you and the
President of the Company.

 

10.3    Successors/Assigns. This agreement will be binding upon your heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company and its respective successors and assigns.

 

Please acknowledge and confirm your acceptance of this letter by signing and
returning the enclosed copy of this offer letter. If you have any questions
about this offer letter, please call me directly.

 

 

VALUECLICK, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Lynn M. Johnson

 

 

 

Vice President, Human Resources

 

ACCEPTANCE:

 

I accept the terms of my employment with ValueClick, Inc. as set forth herein. I
understand that this offer letter does not constitute a contract of employment
for any specified period of time, and that my employment relationship may be
terminated by either party, with or without cause and with or without notice.

 

Mr. Scott Ray

 

/s/ Scott H. Ray

 

 

--------------------------------------------------------------------------------